Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with TRENT A. MOYER on 02/10/2022.

Claim 26 should be amended to read as follow:
26. (Currently Amended) The protective cover of claim 21, the retainer ring being configured to collapse onto itself to transition to a reduced diameter configuration for folding of the flexible cover onto the retainer ring.
 
Allowable Subject Matter
Claims 21-31, 34-36 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Nordgren et al (US 2016/0192903) teaches a protective cover for use with a medical device, comprising: a flexible cover having a closed end; a retainer ring 
The prior art does not teach, disclose and/or fairly suggest a sleeve assembly including an outer sleeve and an inner sleeve, the inner sleeve is configured to nest within the outer sleeve so as to sandwich a distal portion of the flexible cover therebetween, and the retainer ring defining a plurality of tabs proximate the sheath portion, each tab of the plurality of tabs being configured to engage a proximal end of the flexible cover to fasten the flexible cover to the retainer ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791